Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3,6-9,11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2021.

Claims 1,2,4,5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2 of claim 1 recites “an engaging position”.  It is not clear what is engaging what.  For example, the disclosure discusses the cutter module engaging the workpiece, the bars 52 and the positioner.
	Line 6 of claim 1 recites “aligning the cutter module with the positioner”.  It is not clear what the bounds of “aligning” is in this situation.  For example, while the positioner drags the cutter module (as in figure 9), the cutter module and the positioner are in a common vertical plane that is parallel to the direction of travel of the workpiece.  One could reasonably argue that the cutter module and positioner are “aligned” in figure 9.  This is an important question, as numerous pieces of prior art have various states of alignment.

	Claim 10 recites “A cutter arrangement for a printer”.  Since the printer is part of an intended use statement (“for”), the printer is not given full structural weight.  However, in the body of the claim, there is the recitation of “the shaft extending in a direction perpendicular to a media advance direction of the printer”.  It is hard to judge the prior art when it is unclear if the printer is required.  For purposes of examination, it is assumed no printer is required.  If a printer is later added to this claim, it will be non-elected along with claim 15.
	Claim 10 has the same problem with “engaged position” and “disengaged position” as claim 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102a1 as being anticipated by Urban et al.(5,259,255), who shows a cutter arrangement having all of the recited limitations as follows;
at least one cutter module slidably arranged on a shaft, the shaft extending in a direction perpendicular to a media advance direction, 

a positioner (18,19) associated with the cutter module, the cutter module to be engaged and disengaged with the positioner; 
a drive (20) to translate and position the positioner along the shaft; the cutter module, when engaged with the positioner, following the movement of the positioner (cutter module slide on bars 8 when engaged with positioner 18,19 and motor 20 runs).
Urban’s device is capable of being employed in conjunction with a printer.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al.(5,259,255) in view of Miller (2004/0060264).
Urban shows most of the recitation of claim 1, as follows;
placing a cutter module (2,4,6,14,16,17) in an engaging position (e.g. 16 engaging 18); 

aligning the cutter module with the positioner (note cutter module and positioner are in same vertical plane parallel to the direction of work travel, and thus are aligned); wherein, in the engaging position, the cutter module is in the movement path of the positioner (e.g. when 16 engages 18, the positioner and module share a movement path).
	As seen in strikethrough above, Urban is missing the step of detecting an obstacle.  Within the same field of cutter positioning, Miller shows that it is known to move the cutter module (44) against a hard stop (read all of paragraph 0072) until it is detected (by torque sensor) that the hard stop is hit.  It would have been obvious to one of ordinary skill to have added this feature to Urban, as taught by Miller, so that the cutter modules could be sent to a home position, without burning out the motor when the cutter module hits a hard stop.
	Urban, as modified, shows the features of claim 2 as follows;
before placing the cutter module in the engaging position: 
placing the cutter module in a disengaging position (16 not contacting 18 and 17 not contacting 19); 
moving the positioner to a homing position (a position where it is desirous to engage the cutting module); 
moving the cutter module to the engaging position (16 contacting 18, or 17 contacting 19); 

moving the cutter module to the disengaging position (after the module is on a desired position); and 
moving the positioner towards the homing position (for a subsequent module move); wherein, in the disengaging position, the cutter module is clear of the movement path of the positioner (when 16,17 are disengaged, the module is clear of the movement path of the positioner).
In regard to claim 4, element 17 moves up to disengage, and down to engage.
With respect to claim 5, the positioner moves horizontally left and right on the cover figure, which is perpendicular to the vertical motion of 16 and 17.

Made of record but not relied no are numerous patents showing pertinent cutting arrangements having movable cutting modules and positioners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724